

113 HR 5019 RS: To designate the facility of the United States Postal Service located at 1335 Jefferson Road in Rochester, New York, as the “Specialist Theodore Matthew Glende Post Office”.
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 594113th CONGRESS2d SessionH. R. 5019IN THE SENATE OF THE UNITED STATESSeptember 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 13, 2014Reported by Mr. Carper, without amendmentAN ACTTo designate the facility of the United States Postal Service located at 1335 Jefferson Road in
			 Rochester, New York, as the Specialist Theodore Matthew Glende Post Office.1.Specialist Theodore Matthew Glende Post Office(a)DesignationThe facility of the United States Postal Service located at 1335 Jefferson Road in Rochester, New
			 York, shall be known and designated as the Specialist Theodore Matthew Glende Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Specialist Theodore Matthew Glende Post Office.November 13, 2014Reported without amendment